COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
LINDA SMITH,                                                       No. 08-14-00317-CV
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
V.                                                                  388th District Court
                                                 §
JOHN BURT,                                                       of El Paso County, Texas
                                                 §
                            APPELLEE.                                 (TC# 89-11455)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismiss for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.